Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 7

Dated as of December 20, 2013

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 24, 2009, as amended and restated as of February 2, 2011

THIS AMENDMENT NO. 7 (this “Amendment”) is made as of December 20, 2013 by and
among Crestwood Equity Partners LP (formerly known as Inergy, L.P.), a Delaware
limited partnership (the “Borrower”), the Subsidiaries of the Borrower listed on
the signature pages hereof (the “Subsidiary Guarantors” and, together with the
Borrower, the “Credit Parties”), the financial institutions listed on the
signature pages hereof (collectively, the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), under that certain
Amended and Restated Credit Agreement dated as of November 24, 2009, as amended
and restated as of February 2, 2011, by and among the Borrower, the lenders
party thereto and the Administrative Agent (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, reference is made to (i) the Amended and Restated Pledge and Security
Agreement dated as of February 2, 2011 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Pledge and Security
Agreement”) among the Credit Parties, the other Subsidiaries of the Borrower
from time to time party thereto and the Administrative Agent and (ii) the
Amended and Restated Guaranty dated as of February 2, 2011 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Subsidiary Guaranty”) among the Subsidiary Guarantors, the other Subsidiaries
of the Borrower from time to time party thereto and the Administrative Agent;

WHEREAS, the Credit Parties have requested that the Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement,
the Pledge and Security Agreement and the Subsidiary Guaranty; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.

1. Amendments to the Credit Agreement. Effective as of the Effective Date
defined below, the Borrower, the Lenders and the Administrative Agent agree that
the Credit Agreement is hereby amended as follows:

(a) The Credit Agreement is amended to (i)(x) delete each occurrence of the name
“Inergy, L.P.” appearing in the recitals to the Credit Agreement and in the
definition of “Borrower” set forth in Section 1.01 to the Credit Agreement and
replace each such name with “Crestwood Equity Partners LP (formerly known as
Inergy, L.P.)” and (y) delete each other occurrence of the name “Inergy,



--------------------------------------------------------------------------------

L.P.” appearing in the Credit Agreement and replace each such name with
“Crestwood Equity Partners LP” and (ii)(x) delete the defined term “Inergy
Finance Corp. (“Inergy Finance”)” appearing in clause (i) of the definition of
“Senior Unsecured Notes” set forth in Section 1.01 of the Credit Agreement and
replace such defined term with “CEQP Finance Corp. (“CEQP Finance”)” and
(y) delete each other occurrence of the name “Inergy Finance” appearing in the
Credit Agreement and replace each such name with “CEQP Finance”.

(b) The definition of “Debt” set forth in Section 1.01 of the Credit Agreement
is amended to add the following as a new sentence at the end thereof:

Notwithstanding the foregoing, solely for purposes of determining compliance
with the financial covenants set forth in Section 6.12 for any fiscal quarter in
accordance with the terms of Section 7.02, any Specified Equity Amount received
by the Borrower with respect to such fiscal quarter pursuant to Section 7.02
shall reduce Debt as of such fiscal quarter by such amount.

(c) The definition of “Obligations” set forth in Section 1.01 of the Credit
Agreement is amended to add the proviso “; provided that the definition of
“Obligations” shall not create or include any Guaranty by any Credit Party of
(or grant of security interest by any Credit Party to support, as applicable)
any Excluded Swap Obligations of such Credit Party for purposes of determining
any obligations of any Credit Party” at the end of the first sentence thereof.

(d) Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Disqualified Equity Interests” means any Capital Stock or other equity interest
that, by its terms (or by the terms of any security or other Capital Stock or
equity interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and all outstanding Letters of
Credit), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments in cash of dividends, interest or other distributions
(other than any scheduled cash dividend, interest or other distribution payments
made in compliance with the Specified Equity Payment Conditions), or (d) is or
becomes convertible into or exchangeable for Debt or any other Capital Stock or
equity interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the Revolving Credit
Maturity Date.

“Distributable Cash Flow” means, with respect to the Borrower and its
Consolidated Subsidiaries for any period, an amount equal to: (i) net income for
such period, plus (ii) amounts deducted in the computation thereof for
depreciation and amortization, including the amortization of deferred financing
costs, plus or minus, as the case may be, (iii) gains or losses from the sale of
assets in the ordinary course of business, plus or minus, as the case may be,
(iv) extraordinary non-cash gains or losses for such period, and minus
(v) Maintenance Capital Expenditures for such period; provided, that for the
purposes of determining Distributable Cash Flow for any

 

2



--------------------------------------------------------------------------------

period during which a Permitted Acquisition is consummated, Distributable Cash
Flow shall be adjusted in a manner reasonably satisfactory to the Administrative
Agent to give effect to the consummation of such Permitted Acquisition on a pro
forma basis, as if such Permitted Acquisition occurred on the first day of such
period; provided, further, that for the purposes of determining Distributable
Cash Flow for any period during which a Permitted Disposition (as such term is
defined in the definition of “Consolidated EBITDA”) is consummated,
Distributable Cash Flow shall be adjusted in a manner reasonably satisfactory to
the Administrative Agent to give effect to the consummation of such Permitted
Disposition on a pro forma basis, as if such Permitted Disposition occurred on
the first day of such period. Furthermore, in the event of a Permitted NRGM
Dropdown during any period, Distributable Cash Flow for such period may be
adjusted on a pro forma basis reasonably satisfactory to the Administrative
Agent to add the limited partnership cash distributions (if any) that would have
been received during such period on any units actually received by the Borrower
or any Subsidiary as compensation for such Permitted NRGM Dropdown. For the
avoidance of doubt, Distributable Cash Flow shall not include or give effect to
the income (or loss) of NRGM and its subsidiaries, except to the extent that any
such income has been actually received by the Borrower or any Subsidiary in the
form of NRGM Combined Cash Distributions and, for the avoidance of doubt, the
foregoing additions to, and subtractions from, Distributable Cash Flow described
in this definition shall not give effect to any items (other than such income so
actually received) attributable to NRGM and its subsidiaries. The following
terms used herein have the definitions set forth below:

“Maintenance Capital Expenditures” means, with respect to the Borrower and its
Consolidated Subsidiaries for any period, the aggregate of all Capital
Expenditures made during such period for the maintenance and repair of existing
assets or property in the ordinary course of business.

“NRGM Combined Cash Distributions” means, for any period, cash dividends or
similar cash distributions received from NRGM as distributions on equity
interests or incentive distributions; provided that, for each of the first three
fiscal quarters ending on or after the Merger Date (regardless, in the case of
the first such quarter, whether it is a full fiscal quarter or a partial fiscal
quarter), the Borrower may include, solely for purposes of calculating
Distributable Cash Flow, the pro forma benefit of Anticipated NRGM Combined Cash
Distributions (as such term is defined in the definition of “Consolidated
EBITDA”) for such period.

“Distribution Coverage Ratio” means, at any time, the ratio of (i) Distributable
Cash Flow to (ii) Total Pro Forma Cash Distributions, in each case for the four
fiscal quarters then most recently ended.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Swap Obligation” means, with respect to any Credit Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guaranty of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Specified Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute

 

3



--------------------------------------------------------------------------------

an ECP at the time the Guaranty of such Credit Party or the grant of such
security interest becomes effective with respect to such Specified Swap
Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Inergy GP” means Crestwood Equity GP LLC (formerly known as Inergy GP, LLC), a
Delaware limited liability company.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Net Cash Proceeds” means, with respect to any issuance of Qualified Equity
Interests pursuant to a Specified Equity Contribution, 100% of the cash from
such issuance contributed to the capital of the Borrower.

“NRGM” means Crestwood Midstream Partners LP (formerly known as Inergy
Midstream, L.P.), a Delaware limited partnership.

“Qualified Equity Interests” means any Capital Stock or other equity interests
that are not Disqualified Equity Interests.

 

4



--------------------------------------------------------------------------------

“Required Total Leverage Ratio” means 4.75 to 1.00; provided that the Required
Total Leverage Ratio shall be (i) 5.75 to 1.00 solely for the fiscal quarter of
the Borrower ending December 31, 2013 and (ii) 5.50 to 1.00 solely for the
fiscal quarter of the Borrower ending March 31, 2014.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“SEC” means the United States Securities and Exchange Commission.

“Specified Equity Amount” has the meaning assigned to such term in
Section 7.02(a).

“Specified Equity Contribution” means any cash contribution made to the equity
of the Borrower and/or any purchase or investment made in cash in any Capital
Stock or other equity interests of the Borrower, in each case other than
Disqualified Equity Interests, made pursuant to Section 7.02.

“Specified Equity Payment Conditions” has the meaning assigned to such term in
Section 6.06.

“Specified Swap Obligation” means, with respect to any Credit Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Total Pro Forma Cash Distributions” means, for any period, the sum of (i) the
total amount of cash distributions actually paid by the Borrower in respect of
its limited partner units (including any Qualified Equity Interests issued
pursuant to a Specified Equity Contribution) for such period plus (ii) the total
amount of cash distributions not paid by the Borrower for such period in respect
of its then outstanding Qualified Equity Interests as a result of a failure to
satisfy the Specified Equity Payment Conditions (it being understood and agreed
that the amount of unpaid cash distributions described in this clause (ii) shall
be calculated based on the actual distribution rate for limited partner units of
the Borrower in effect for such period); provided that, in each case, the cash
distribution per limited partner unit of the Borrower (including any Qualified
Equity Interests issued pursuant to a Specified Equity Contribution) used to
calculate Total Pro Forma Cash Distributions shall be not less than $0.135 per
limited partner unit on a quarterly basis and not less than $0.54 per limited
partner unit on an annual basis.

(e) Section 2.06(j) of the Credit Agreement is amended to delete the phrase
“clause (h) or (i) of Article VII” appearing therein and replace such phrase
with “Section 7.01(h) or (i)”.

(f) Section 2.11 of the Credit Agreement is amended to add the following as a
new clause (b)(iii) thereto:

(iii) Net Cash Proceeds from Specified Equity Contributions. In the event and on
each occasion that any Net Cash Proceeds are received by or on behalf of the
Borrower pursuant to a Specified Equity Contribution, the Borrower shall,
immediately after such Net Cash Proceeds are received (and in any event within
three (3) Business Days after receipt thereof), prepay the General Partnership
Loans in an aggregate amount equal to 100% of such Net Cash Proceeds.

 

5



--------------------------------------------------------------------------------

(g) Section 2.15 of the Credit Agreement is amended to (i) delete the phrase “or
similar requirement” appearing in clause (a)(i) thereof and replace such phrase
with “, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment)”, (ii) add the phrase “, cost
or expense (other than Taxes)” immediately following the phrase “market any
other condition” appearing in clause (a)(ii) thereof, (iii) add the phrase “or
liquidity” immediately following the phrase “regarding capital” appearing in
clause (b) thereof and (iv) add the phrase “and liquidity” immediately following
the phrase “with respect to capital adequacy” appearing in clause (b) thereof.

(h) Section 5.10 of the Credit Agreement is amended to delete each occurrence of
the phrase “clause (d)(i) of Article VII hereof” appearing therein and replace
each such phrase with “Section 7.01(d)(i)”.

(i) Section 6.06 of the Credit Agreement is amended to add the parenthetical
“(provided that, in addition to the foregoing, the Borrower may only pay cash
distributions in respect of Qualified Equity Interests issued pursuant to a
Specified Equity Contribution if (A) the Distribution Coverage Ratio is greater
than 1.00 to 1.00 (x) for the fiscal quarter ended immediately prior to the most
recently ended fiscal quarter and (y) for the most recently ended fiscal quarter
and (B) at the time of and immediately after giving effect (including pro forma
effect) to such cash distribution the Total Leverage Ratio is less than or equal
to 4.00 to 1.00 (the foregoing conditions set forth in this proviso being
referred to as the “Specified Equity Payment Conditions”))” immediately
following the phrase “Available Cash” appearing therein.

(j) Section 6.11 of the Credit Agreement is amended to add the parenthetical
“(including in connection with any Specified Equity Contribution)” immediately
following the phrase “Capital Stock” appearing therein.

(k) Article VII of the Credit Agreement is amended to (i) change Article VII to
a new Section 7.01, (ii) add the parenthetical “(provided that any Event of
Default under this Section 7.01(d)(i) in respect of Section 6.12 is subject to
cure as contemplated by Section 7.02)” at the end of clause (d)(i) thereof,
(iii) delete each occurrence of the word “Article” appearing in the final
paragraph of Section 7.01 and replace each such word with “Section 7.01” and
(iv) add the following as a new Section 7.02:

SECTION 7.02. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower fails to comply with the requirements of Section 6.12
for any fiscal quarter, and if the Borrower receives a Specified Equity
Contribution at any time from the last day of such fiscal quarter until the date
on which financial statements with respect to such fiscal quarter are required
to be delivered pursuant to Section 5.01, the Borrower shall apply the amount of
the Net Cash Proceeds of such Specified Equity Contribution (such net cash
proceeds, the “Specified Equity Amount”) to prepay the Loans and any other Debt
of the Borrower outstanding at such time so long as (i) such Net Cash Proceeds
are used first to prepay the Loans as set forth in Section 2.11(b)(iii) and
second to repay any other Debt of the Borrower outstanding at such time and
(ii) such Specified Equity Amount is actually received by the Borrower in cash
in the form of Qualified Equity Interests at any time after the last day of such
fiscal quarter and prior to the date on which financial statements are required
to be delivered with respect to such fiscal quarter hereunder. Upon receipt of
the Specified Equity Amount for such fiscal quarter as set forth above, the
financial covenants set forth in Section 6.12 shall be recalculated, giving
effect on a pro forma basis to the prepayment of the Loans and other Debt of the
Borrower as set forth above in an amount equal to such Specified Equity Amount.

 

6



--------------------------------------------------------------------------------

(b) If, after the exercise of any Specified Equity Contribution and the
recalculations pursuant to Section 7.02(a) above, the Borrower shall then be in
compliance with the requirements of Section 6.12 for the applicable fiscal
quarter (including for purposes of Section 4.02), the Borrower shall be deemed
to have satisfied the requirements of Section 6.12 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default
under Section 7.01 that had occurred shall be deemed cured; provided that (i) in
each period of four consecutive fiscal quarters, there shall be at least two
(2) fiscal quarters in which no Specified Equity Contribution is made, (ii) no
more than three (3) Specified Equity Contributions will be made in the aggregate
during the term of this Agreement and (iii) the Specified Equity Amount in
respect of any fiscal quarter shall be no more than the amount required to cause
the Borrower to have a Total Leverage Ratio of not less than 4.00 to 1.00 for
such fiscal quarter.

(c) The parties hereby acknowledge that this Section 7.02 (i) may only be relied
on for the purpose of determining the existence of a Default or an Event of
Default in respect of Section 6.12 for any period of four consecutive fiscal
quarters that includes the fiscal quarter for which a Specified Equity
Contribution was made and (ii) may not be relied on for any other purpose under
any Credit Document, including, without limitation, for purposes of determining
pricing or the availability or amount permitted pursuant to any covenant
under Article VI.

2. Amendment to the Pledge and Security Agreement. Effective as of the Effective
Date defined below, the Credit Parties and the Administrative Agent agree that
the Pledge and Security Agreement is hereby amended to add the sentence
“Notwithstanding the foregoing, amounts received from any Credit Party shall not
be applied to any Excluded Swap Obligation of such Credit Party.” at the of
Section 7.4 of the Pledge and Security Agreement.

3. Amendments to the Subsidiary Guaranty. Effective as of the Effective Date
defined below, the Subsidiary Guarantors and the Administrative Agent agree that
the Subsidiary Guaranty is hereby amended

(a) Section 2 of the Subsidiary Guaranty is amended to add the parenthetical
“(provided, however, that the definition of “Guaranteed Obligations” shall not
create any Guaranty by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor)”
immediately following the phrase “the “Guaranteed Obligations”” appearing
therein.

(b) The Subsidiary Guaranty is amended to add the following as a new Section 22
thereof:

Section 22. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 22 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 22 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 22 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Credit Documents. Each Qualified ECP Guarantor intends that this
Section 22 constitute, and this Section 22 shall be deemed to constitute, a
“keepwell, support, or other agreement” for

 

7



--------------------------------------------------------------------------------

the benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act. As used herein, “Qualified ECP Guarantor” means,
in respect of any Specified Swap Obligation, each Guarantor that has total
assets exceeding $10,000,000 at the time the relevant Guaranty or grant of the
relevant security interest becomes or would become effective with respect to
such Specified Swap Obligation or such other Person as constitutes an ECP and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

4. Conditions of Effectiveness. This Amendment shall become effective on the
date that each of the following conditions is met (the “Effective Date”):

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Subsidiary Guarantors, the Required Lenders
and the Administrative Agent.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees and
expenses of counsel for the Administrative Agent) required to be reimbursed or
paid by the Borrower in connection with this Amendment.

5. Representations and Warranties of the Credit Parties. Each of the Credit
Parties hereby represents and warrants as follows:

(a) This Amendment and each Credit Document to which such Credit Party is a
party (in each case as modified hereby) constitutes the legal, valid and binding
obligation of such Credit Party, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

(b) The representations and warranties of such Credit Party set forth in each
Credit Document to which such Credit Party is a party (in each case as modified
hereby) are true and correct on and as of the date hereof in all material
respects (other than those representations and warranties already qualified by
materiality or material adverse effect, such representations and warranties to
be accurate in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date in all material respects (other than
those representations and warranties already qualified by materiality or
material adverse effect, such representations and warranties to be accurate in
all respects).

6. Reference to and Effect on the Credit Documents.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement, the
Pledge and Security Agreement and the Guaranty in any Credit Document shall mean
and be a reference to the Credit Agreement, the Pledge and Security Agreement
and the Guaranty as modified hereby, respectively.

(b) Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

 

8



--------------------------------------------------------------------------------

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the other Credit Documents or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

(d) Upon the effectiveness hereof, this Amendment shall be a Credit Document for
all purposes.

7. Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
Credit Parties consents to the Amendment and reaffirms the terms and conditions
of the Credit Agreement and any other Credit Document executed by it and
acknowledges and agrees that such Credit Agreement and each and every such
Credit Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed.

8. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

CRESTWOOD EQUITY PARTNERS LP, as the Borrower

 

By: CRESTWOOD EQUITY GP LLC,

its general partner

By:  

/s/ Michael J. Campbell

  Name: Michael J. Campbell   Title: SVP - CFO

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

L & L TRANSPORTATION, LLC,     STELLAR PROPANE SERVICE, LLC, as a Subsidiary
Guarantor     as a Subsidiary Guarantor By:  

/s/ Michael J. Campbell

    By:  

/s/ Michael J. Campbell

Name: Michael J. Campbell     Name: Michael J. Campbell Title:   SVP - CFO    
Title:   SVP - CFO INERGY TRANSPORTATION, LLC,     INERGY SALES & SERVICE, INC.,
as a Subsidiary Guarantor     as a Subsidiary Guarantor By:  

/s/ Michael J. Campbell

    By:  

/s/ Michael J. Campbell

Name: Michael J. Campbell     Name: Michael J. Campbell Title:   SVP - CFO    
Title:   SVP - CFO CEQP FINANCE CORP.,     INERGY PARTNERS, LLC, as a Subsidiary
Guarantor     as a Subsidiary Guarantor By:  

/s/ Michael J. Campbell

    By:  

/s/ Michael J. Campbell

Name: Michael J. Campbell     Name: Michael J. Campbell Title:   SVP - CFO    
Title:   SVP - CFO TRES PALACIOS GAS STORAGE LLC,     IPCH ACQUISITION CORP., as
a Subsidiary Guarantor     as a Subsidiary Guarantor By:  

/s/ Michael J. Campbell

    By:  

/s/ Michael J. Campbell

Name: Michael J. Campbell     Name: Michael J. Campbell Title:   SVP - CFO    
Title:   SVP - CFO

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

CRESTWOOD MIDSTREAM GP, LLC,     TRES PALACIOS MIDSTREAM, LLC, as a Subsidiary
Guarantor     as a Subsidiary Guarantor By:  

/s/ Michael J. Campbell

    By:  

/s/ Michael J. Campbell

Name: Michael J. Campbell     Name: Michael J. Campbell Title:   SVP - CFO    
Title:   SVP - CFO MGP GP, LLC,     INERGY MIDSTREAM HOLDINGS, LP, as a
Subsidiary Guarantor     as a Subsidiary Guarantor By:  

/s/ Michael J. Campbell

    By:  

/s/ Michael J. Campbell

Name: Michael J. Campbell     Name: Michael J. Campbell Title:   SVP - CFO    
Title:   SVP - CFO CRESTWOOD OPERATIONS, LLC,     INERGY SERVICES, LLC, as a
Subsidiary Guarantor     as a Subsidiary Guarantor By:  

/s/ Michael J. Campbell

    By:  

/s/ Michael J. Campbell

Name: Michael J. Campbell     Name: Michael J. Campbell Title:   SVP - CFO    
Title:   SVP - CFO

INERGY WEST COAST, LLC,

as a Subsidiary Guarantor

      By:  

/s/ Michael J. Campbell

      Name: Michael J. Campbell       Title:   SVP - CFO      

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
By:  

/s/ Preeti Yeung

Name: Preeti Yeung Title: Authorized Officer

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: Bank of America, N.A. By:  

/s/ Ronald E. McKeig

  Name: Ronald E. McKeig   Title:   Managing Director

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: Wells Fargo Bank, N.A. By:  

/s/ Andrew Ostrov

  Name: Andrew Ostrov   Title:   Director

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: BARCLAYS BANK PLC By:  

/s/ Christopher R. Lee

  Name: Christopher R. Lee   Title:   Assistant Vice President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: CREDIT SUISSE CAYMAN ISLANDS BRANCH By:   /s/ Mikhail
Faybusovich   Name: Mikhail Faybusovich   Title:   Authorized Signatory For any
Lender requiring a second signature line: By:   /s/ Tyler R. Smith Name:   Tyler
R. Smith Title:   Authorized Signatory

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ Christopher Winthrop   Name: Christopher
Winthrop   Title:   Authorized Signatory

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: SunTrust Bank

 

By:   /s/ Yann Pirio   Name: Yann Pirio   Title: Director

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: Citibank, N.A. By:   /s/ Todd Mogil   Name: Todd Mogil   Title:
Vice President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: Fifth Third Bank By:   /s/ Justin Crawford   Name: Justin
Crawford   Title: Director

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/ Sherwin
Brandford   Name: Sherwin Brandford   Title: Vice President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Comerica Bank:

 

By:   /s/ William B. Robinson   Name: William B. Robinson   Title: Vice
President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Jason Y. York   Name: Jason Y. York   Title: Authorized Signatory

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:   /s/ Stuart Gibson   Name: Stuart Gibson   Title: Authorised Signatory

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION By:   /s/ John Berry   Name: John Berry   Title:
Vice President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

BOKF NA, DDBA Bank of Oklahoma

 

By:   /s/ J. Nick Cooper   Name: J. Nick Cooper   Title: Vice President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender:

RAYMOND JAMES BANK, N.A. By:   /s/ Scott G. Axelrod   Name: Scott G. Axelrod  
Title: Vice President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

U.S. NATIONAL ASSOCIATION,

Lender

By:   /s/ Jonathan H. Lee   Name: Jonathan H. Lee   Title: Vice President

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: BRANCH BANKING AND TRUST COMPANY By:   /s/ Ryan K. Michael  
Name: Ryan K. Michael   Title: Senior Vice President For any Lender requiring a
second signature line: By:     Name:   Title:  

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: The Private Bank and Trust Company By:   /s/ Brock Wood   Name:
Brock Wood   Title: Associate Managing Director For any Lender requiring a
second signature line: By:     Name:   Title:  

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Name of Lender: Bank Midwest, a division of NBH BANK, N.A. By:   /s/ Quinton L.
Ostrom   Name: Quinton L. Ostrom   Title: Senior Vice President For any Lender
requiring a second signature line: By:     Name:   Title:  

 

Signature Page to Amendment No. 7 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP